                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                                   No. CR 00-1424 RB

ARTURO NATERA,

               Defendant.

                            MEMORANDUM OPINION AND ORDER

       THIS MATTER comes before the Court on Mr. Natera’s Motion for Reduction of

Sentence Pursuant to Title 18 U.S.C. § 3582(c)(1)(A) Relying on – the District Court’s Authority

to Make It’s (sic) Own Determination of What the “Extraordinary and Compelling” Circumstances

Are that Warrant a Reduction of Sentence, filed on August 5, 2019. (Doc. 660.) Having reviewed

the Motion, the record, and the applicable law, the Court finds the motion is not well-taken and

should be dismissed.

I.     Background

       On August 6, 2002, Mr. Natera was sentenced to 360 months imprisonment on pleas of

guilty to three counts of an Indictment charging (1) that he conspired to possess with the intent to

distribute 50 grams and more of methamphetamine under 21 U.S.C. §§ 841(a)(1) and (b)(1)(A),

and to possess with intent to distribute less than 500 grams of cocaine under 21 U.S.C. § 841(a)(1)

and (b)(1)(C); (2) that he knowingly and intentionally made a building or enclosure available for

the purpose of unlawfully manufacturing a controlled substance within 1000 feet of a school under

21 U.S.C. §§ 860(a) and 18 U.S.C. § 2; and (3) possession with intent to distribute 50 kilograms

of marijuana under 21 U.S.C. §§ 841(a)(1), (b)(1)(D), and 18 U.S.C. § 2. (See Docs. 31; 374.)

According to the 2001 Guidelines Manual, his base offense level was 36, his total offense level

                                                 1
was 41, and he had a criminal history category of IV. (Presentence Investigation Report (PSR))

¶¶ 114, 117,124, 133.)

       Mr. Natera appealed his sentence to the Tenth Circuit, which denied his appeal. (Docs.

380; 448.) He has also filed a motion to vacate his sentence under 18 U.S.C. § 2255, which the

Court dismissed. (Docs. 486; 496.) Mr. Natera attempted to appeal the dismissal, but his appeal

was dismissed for lack of jurisdiction. (Docs. 506; 508.) He has filed two prior motions to reduce

his sentence under § 3582(c), both of which have been denied. (Docs. 613–14; 636; 642.) He now

files a third motion to reduce his sentence under § 3582(c). (Doc. 660.) The United States opposes

the motion. (Doc. 666.)

II.    Analysis

       The First Step Act went into effect on December 21, 2018. See First Step Act of 2018, Pub.

L. No. 115-391, 132 Stat. 5194. Prior to the passage of the First Step Act, only the Director of the

Bureau of Prisons (BOP) could file a motion for compassionate release, and that very rarely

happened. Section 603(b) of the First Step Act modified 18 U.S.C. § 3582(c)(1)(A), however, with

the intent of “increasing the use and transparency of compassionate release.” Pub. L. No. 115-391,

132 Stat. 5194, at *5239 (capitalization omitted). That section now provides that a sentencing court

may modify a sentence either upon a motion of the Director of the BOP “or upon motion of the

defendant after [he] has fully exhausted all administrative rights to appeal a failure of the [BOP]

to bring a motion on [his] behalf or the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility . . . .” 18 U.S.C. § 3582(c)(1)(A).

       Mr. Natera moves for compassionate release pursuant to Section 3582(c)(1)(A)(i), which

permits a sentencing court to grant such a motion where “extraordinary and compelling reasons

warrant such a reduction” and the “reduction is consistent with applicable policy statements issued



                                                 2
by the Sentencing Commission . . . .” The Application Notes of the U.S. Sentencing Guidelines

§ 1B1.13 provide that “extraordinary and compelling reasons exist” where the defendant has

certain medical conditions, where the defendant is at least 65 years old and meets other qualifying

circumstances, where the defendant has qualifying family circumstances, or for “other reasons.”

See U.S. Sentencing Guidelines Manual § 1B1.13 app. §§ (1)(A)–(D). Although Mr. Natera does

not specify what section he brings his motion under, the Court finds it fits best under § (1)(D),

other reasons.

       Mr. Natera asserts that extraordinary and compelling reasons exist because he was

sentenced before the Supreme Court’s decision in United States v. Booker, 543 U.S. 220 (2005),

and thus he did not receive any benefit from that decision. (See Doc. 660 at 3–4.) If he had been

sentenced after Booker, he argues, he could have received a shorter sentence. Mr. Natera does not

provide any argument or authority to show that the Court would have imposed a different sentence

under a discretionary sentencing scheme. The United States disagrees with Mr. Natera’s reasoning

and posits that if a pre-Booker sentence rises to the level of “extraordinary and compelling,” then

“a great number of defendants could” make similar arguments. (Doc. 666 at 6.) Were the Court to

consider Mr. Natera’s motion on the merits, it would side with the Government. The Tenth Circuit

has already found that “Booker does not provide a basis for a sentence reduction under § 3582(c).”

United States v. Price, 438 F.3d 1005, 1007 (10th Cir. 2006).

       The Court need not reach this issue, however, because Mr. Natera fails to submit any

evidence to show that he has exhausted his right to appeal a failure by the BOP to move for

compassionate relief on his behalf. See 18 U.S.C. § 3582(c)(1)(A) (providing that a defendant may

move for a modification of a term of imprisonment after s/he “has fully exhausted all

administrative rights to appeal a failure of the [BOP] to bring a motion on the defendant’s behalf



                                                3
or the lapse of 30 days from the receipt of such a request by the warden”). (See also Docs. 660;

660-1.) Thus, the Court cannot grant the relief he requests.

        THEREFORE,

        IT IS ORDERED that the Motion for Reduction of Sentence, (Doc. 660) is DISMISSED

for his failure to exhaust.



                                              ________________________________
                                              ROBERT C. BRACK
                                              SENIOR U.S. DISTRICT JUDGE




                                                 4
